EXHIBIT 10.18

VERINT SYSTEMS INC.
2004 STOCK INCENTIVE COMPENSATION PLAN

1.
Purposes of the Plan.

 

 

The purposes of the Plan are to assist the Company, its Subsidiaries and
Affiliates in attracting and retaining valued Directors, Employees and
Consultants, to align their respective interests with stockholders’ interests
through equity-based compensation and to permit the granting of awards that is
intended to constitute performance-based compensation for certain executive
officers under Section 162(m) of the Code.

 

2.
Definitions.

 

 

 

2.1

“Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.

 

 

 

 

2.2

“Award” means an award of Deferred Stock, Restricted Stock, Options or SARs
under the Plan.

 

 

 

 

2.3

“Board” means the Board of Directors of the Company.

 

 

 

 

2.4

“Change in Control” means (i) the Board (or, if approval of the Board is not
required as a matter of law, the stockholders of the Company) shall approve (a)
any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (b) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, the assets of the Company or (c) the adoption of any plan
or proposal for the liquidation or dissolution of the Company; (ii) any person
(as such term is defined in Section 13(d) of the 1934 Act), corporation or other
entity other than the Company shall make a tender offer or exchange offer to
acquire any Common Stock (or securities convertible into Common Stock) for cash,
securities or any other consideration, provided that (a) at least a portion of
such securities sought pursuant to the offer in question is acquired and (b)
after consummation of such offer, the person, corporation or other entity in
question is the “beneficial owner” (as such term is defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the outstanding shares
of Common Stock (calculated as provided in paragraph (d) of such Rule 13d-3 in
the case of rights to acquire Common Stock); (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the entire Board ceased for any reason to constitute a majority thereof unless
the election, or the nomination for election by the Company’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period; or (iv)
the occurrence of any other event the Committee determines shall constitute a
“Change in Control” hereunder.

 

 

 

 

2.5

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

 

 

2.6

“Committee” means the Board or the committee designated by the Board to
administer the Plan under Section 4. 

 

 

 

 

2.7

“Common Stock” means the common stock of the Company, par value $.001 per share,
or such other class or kind of shares or other securities resulting from the
application of Section 10.

1

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

2.8

“Company” means Verint Systems Inc., a Delaware corporation, or any successor
corporation.

 

 

 

 

2.9

“Consultant” means any person (other than an Employee or a Director) who is
engaged by the Company, a Subsidiary or an Affiliate to render consulting or
advisory services to the Company or such Subsidiary or Affiliate.

 

 

 

 

2.10

“Continuous Service” means that the provision of services to the Company or a
Subsidiary or Affiliate in any capacity of Employee, Director or Consultant is
not interrupted or terminated.  In jurisdictions requiring notice in advance of
an effective termination as an Employee, Director or Consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Subsidiary or Affiliate notwithstanding any
required notice period that must be fulfilled before a termination as an
Employee, Director or Consultant can be effective under applicable labor laws. 
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Subsidiary or
Affiliate, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Subsidiary or Affiliate in any capacity of
Employee, Director or Consultant (except as otherwise provided in the Award
agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.  For purposes of each Incentive
Stock Option granted under the Plan, if such leave exceeds ninety (90) days, and
reemployment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Option on the day three (3) months and one (1) day following the expiration of
such ninety (90) day period.

 

 

 

 

2.11

“Deferral Period” means the period during which the receipt of a Deferred Stock
Award under Section 6 of the Plan will be deferred.

 

 

 

 

2.12

“Deferred Stock” means an Award made under Section 6 of the Plan to receive
Common Stock at the end of a specified Deferral Period.

 

 

 

 

2.13

“Director” means each member of the Board who is not an Employee, who does not
receive compensation from the Company or any Subsidiary in any capacity other
than as a Director and whose membership on the Board is not attributable to any
contract between the Company and such Director or any other entity with which
such Director is affiliated.

 

 

 

 

2.14

“Employee” means an officer or other employee of the Company, a Subsidiary or an
Affiliate, including a director who is such an employee.

 

 

 

 

2.15

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

 

 

 

 

 

(a)

If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Committee) on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

2

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

 

(b)

If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or

 

 

 

 

 

 

(c)

In the absence of an established market for the Common Stock of the type
described in (a) and (b), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.

 

 

 

 

 

2.16

“Holder” means an individual to whom an Award is made.

 

 

 

 

2.17

“Hostile Change in Control” means any Change in Control described in Section
2.4(ii) that is not approved or recommended by the Board.

 

 

 

 

2.18

“Incentive Stock Option” means an Option intended to meet the requirements of an
incentive stock option as defined in Section 422 of the Code and designated as
an Incentive Stock Option.

 

 

 

 

2.19

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

 

 

 

2.20

“Non-Employee Director” means a person defined in Rule 16b-3(b)(3) promulgated
by the Securities and Exchange Commission under the 1934 Act, or any successor
definition adopted by the Securities and Exchange Commission.

 

 

 

 

2.21

“Non-Qualified Option” means an Option not intended to be an Incentive Stock
Option, and designated as a Non-Qualified Option.

 

 

 

 

2.22

“Option” means any stock option granted from time to time under Section 8 of the
Plan.

 

 

 

 

2.23

“Outside Director” means a member of the Board who is an “outside director”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

 

 

 

 

2.24

“Plan” means the Verint Systems Inc. 2004 Stock Incentive Compensation Plan
herein set forth, as amended from time to time.

 

 

 

 

2.25

“Restricted Stock” means Common Stock awarded under Section 7 of the Plan.

 

 

 

 

2.26

“Restriction Period” means the period during which Restricted Stock awarded
under Section 7 of the Plan is subject to forfeiture.

 

 

 

 

2.27

“Retirement” means retirement from Continuous Service pursuant to the relevant
provisions of the applicable pension plan of the applicable entity or as
otherwise determined by the Committee.

 

 

 

 

2.28

“SAR” means a stock appreciation right awarded under Section 9 of the Plan.

 

 

 

 

2.29

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company (or any subsequent parent of the
Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possession 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

3

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

2.30

“Ten Percent Stockholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Section 424(d) of the Code), stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a Subsidiary.

 

 

 

3.
Eligibility.

 

 

 

Any Director, Employee or Consultant is eligible to receive an Award.

 

 

4.
Administration and Implementation of Plan.

 

 

 

4.1

The Plan shall be administered by the Committee, which shall have full power to
interpret and administer the Plan and full authority to act in selecting the
Employees and Consultants to whom Awards will be granted, in determining the
type and amount of Awards to be granted to each such Employee or Consultant, the
terms and conditions of Awards granted under the Plan and the terms of
agreements which will be entered into with Holders.

 

 

 

 

4.2

With respect to grants of Awards to Directors or Employees who are also officers
or Directors of the Company, the Plan shall be administered by (a) the Board or
(b) a Committee designated by the Board, which Committee shall be composed of
Non-Employee Directors and constituted in such a manner as to satisfy the
applicable laws and to permit such grants and related transactions under the
Plan to be exempt from Section 16(b) of the 1934 Act in accordance with
Rule 16b-3.

 

 

 

 

4.3

Grants of Awards to any “covered employee” within the meaning of
Section 162(m)(3) of the Code and intended to qualify as performance-based
compensation under Section 162(m) of the Code shall be made only by a Committee
(or subcommittee of a Committee) which is comprised solely of two or more
Outside Directors.

 

 

 

 

4.4

The Committee’s powers shall include, but not be limited to: determining
whether, to what extent and under what circumstances an Option may be exchanged
for cash, Common Stock, Restricted Stock, Deferred Stock or some combination
thereof; determining whether, to what extent and under what circumstances an
Award is made and operates in tandem with other Awards made hereunder;
determining whether, to what extent and under what circumstances Common Stock or
cash payable with respect to an Award shall be deferred, either automatically or
at the election of the Holder (including the power to add deemed earnings to any
such deferral); and granting Awards (other than Incentive Stock Options) that
are transferable by the Holder.

 

 

 

 

4.5

The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes in such regulations, as it shall, from time to time,
deem advisable.  Any interpretation by the Committee of the terms and provisions
of the Plan and the administration thereof, and all action taken by the
Committee, shall be final and binding on all Holders.

4

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

4.6

The Committee may condition the grant of any Award or the lapse of any Deferral
or Restriction Period (or any combination thereof) upon the Holder’s achievement
of a Performance Goal that is established by the Committee before the grant of
the Award.  For this purpose, a “Performance Goal” shall mean a goal that must
be met by the end of a period specified by the Committee (but that is
substantially uncertain to be met before the grant of the Award) based upon: (i)
the price of Common Stock, (ii) the market share of the Company, its
Subsidiaries or Affiliates (or any business unit thereof), (iii) sales by the
Company, its Subsidiaries or Affiliates (or any business unit thereof), (iv)
earnings per share of Common Stock, (v) pre-tax or net income of the Company,
its Subsidiaries or Affiliates (or any business unit thereof), (vi) net revenue,
operating income, or cash flow of the Company, its Subsidiaries, or Affiliates
(or any business unit thereof), (vii) return on assets, investments or
stockholder equity of the Company, or (viii) costs of the Company, its
Subsidiaries or Affiliates (or any business unit thereof).  An Award that is
subject to the achievement of a Performance Goal shall, for the purposes of the
Plan, be referred to as a “Performance Based Award.”  The Committee shall have
discretion to determine the specific targets with respect to each of these
categories of Performance Goals.  Before granting an Award or permitting the
lapse of any Deferral or Restriction Period subject to this Section, the
Committee shall certify that an individual has satisfied the applicable
Performance Goal.  In its discretion, the Committee may reduce the amount
available to vest, become exercisable or be delivered or paid under any
Performance Based Award based on factors it determines appropriate.

 

 

 

5.
Shares of Stock Subject to the Plan.

 

 

 

5.1

Subject to adjustment as provided in Section 10, the total number of shares of
Common Stock available for Awards under the Plan (including Incentive Stock
Options) shall be 3,000,000 shares.  In addition, the total number of shares of
Common Stock available for Awards under the Plan (including Incentive Stock
Options) shall be increased by any shares of Common Stock (up to a maximum of
1,000,000 shares) that are represented by awards under the Company’s Stock
Incentive Compensation Plan that are forfeited, expire or are cancelled without
delivery of the shares or which result in forfeiture of the shares back to the
Company on or after July 28, 2004.

 

 

 

 

5.2

The maximum number of shares of Common Stock subject to all Awards that may be
awarded to any Director, Employee, or Consultant shall not exceed 1,000,000
during any calendar year (the “Individual Limit”). Notwithstanding the
foregoing, the Individual Limit may be adjusted to reflect the effect on shares
of Common Stock of any transaction or event described in Section 10.

 

 

 

 

5.3

Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not (i) reduce the shares
available for Awards under the Plan, or (ii) be counted against the Individual
Limit.  Any shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares.  If any shares subject to any
Award granted hereunder are forfeited or such Award otherwise terminates without
the issuance of such shares or the payment of other consideration in lieu of
such shares, the shares subject to such Award, to the extent of any such
forfeiture or termination, shall again be available for Awards under the Plan.

 

 

 

6.
Deferred Stock.

 

 

An Award of Deferred Stock is an agreement by the Company to deliver to the
recipient a specified number of shares of Common Stock at the end of a specified
deferral period or periods.  Such an Award shall be subject to the following
terms and conditions.

 

 

6.1

Deferred Stock Awards shall be evidenced by Deferred Stock agreements.  Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions, as the Committee shall deem advisable.

 

 

 

 

6.2

Upon determination of the number of shares of Deferred Stock to be awarded to a
Holder, the Committee shall direct that the same be credited to the Holder’s
account on the books of the Company but that issuance and delivery of the same
shall be deferred until the date or dates provided in Section 6.5 hereof.  Prior
to issuance and delivery hereunder the Holder shall have no rights as a
stockholder with respect to any shares of Deferred Stock credited to the
Holder’s account.

5

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

 

 

 

6.3

Amounts equal to any dividends declared during the Deferral Period with respect
to the number of shares covered by a Deferred Stock Award may or may not be paid
to the Holder currently, or may or may not be deferred and deemed to be
reinvested in additional Deferred Stock, or otherwise reinvested on such terms
as are determined at the time of the Award by the Committee, in its sole
discretion, and specified in the Deferred Stock agreement.

 

 

 

 

6.4

The Committee may condition the grant of an Award of Deferred Stock or the
expiration of the Deferral Period upon the Holder’s achievement of one or more
Performance Goal(s) specified in the Deferred Stock agreement.  If the Employee
or Consultant fails to achieve the specified Performance Goal(s), either the
Committee shall not grant the Deferred Stock Award to such Employee or
Consultant or the Holder shall forfeit the Award and no Common Stock shall be
transferred to him pursuant to the Deferred Stock Award.  Unless otherwise
determined by the Committee at the time of an Award, dividends paid during the
Deferral Period on Deferred Stock subject to a Performance Goal shall be
reinvested in additional Deferred Stock and the lapse of the Deferral Period for
such Deferred Stock shall be subject to the Performance Goal(s) previously
established by the Committee.  The Deferral Period shall provide a three-year
minimum period before a Deferred Stock award shall be fully delivered. 

 

 

 

 

6.5

The Deferred Stock agreement shall specify the duration of the Deferral Period
taking into account the cause of the termination of a Holder’s Continuous
Service (such as death, disability or Retirement).  The Deferral Period may
consist of one or more installments.  The Deferral Period shall be determined at
the discretion of the Committee. At the end of the Deferral Period or any
installment thereof (unless the Holder elects a longer period for distribution,
if permitted by the Committee) the shares of Deferred Stock applicable to such
installment credited to the account of a Holder shall be issued and delivered to
the Holder (or, where appropriate, the Holder’s legal representative) in
accordance with the terms of the Deferred Stock agreement.  The Committee may,
in its sole discretion, accelerate the delivery of all or any part of a Deferred
Stock Award or waive the deferral limitations for all or any part of a Deferred
Stock Award in certain circumstances including, among others, a Holder’s death,
disability or a Change in Control. 

 

 

 

7.
Restricted Stock.

 

 

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Employee or Consultant, which shares are subject
to forfeiture upon the happening of specified events.  Such an Award shall be
subject to the following terms and conditions:

 

 

7.1

Restricted Stock shall be evidenced by Restricted Stock agreements.  Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions, as the Committee shall deem advisable.

 

 

 

 

7.2

Upon determination of the number of shares of Restricted Stock to be granted to
the Holder, the Committee shall direct that a certificate or certificates
representing the number of shares of Common Stock be issued to the Holder with
the Holder designated as the registered owner.  The certificate(s) representing
such shares shall be legended as to sale, transfer, assignment, pledge or other
encumbrances during the Restriction Period and deposited by the Holder, together
with a stock power endorsed in blank, with the Company, to be held in escrow
during the Restriction Period.

6

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

7.3

Unless otherwise determined by the Committee at the time of an Award, during the
Restriction Period the Holder shall have the right to receive dividends from and
to vote the shares of Restricted Stock.

 

 

 

 

7.4

The Committee may condition the grant of an Award of Restricted Stock or the
expiration of the Restriction Period upon the Employee or Consultant’s
achievement of one or more Performance Goal(s) specified in the Restricted Stock
agreement.  If the Employee or Consultant fails to achieve the specified
Performance Goal(s), either the Committee shall not grant the Restricted Stock
to such Employee or Consultant or the Holder shall forfeit the Award of
Restricted Stock and the Common Stock shall be forfeited to the Company.  The
Restriction Period shall provide a three-year minimum period before a Restricted
Stock award shall fully vest. 

 

 

 

 

7.5

The Restricted Stock agreement shall specify the duration of the Restriction
Period and the performance, employment or other conditions (including the
termination of a Holder’s Continuous Service whether due to death, disability,
Retirement or other cause) under which the Restricted Stock may be forfeited to
the Company.  The Restriction Period shall be determined at the discretion of
the Committee.  At the end of the Restriction Period (unless the Holder elects a
longer period for distribution, if permitted by the Committee) the restrictions
imposed hereunder shall lapse with respect to the number of shares of Restricted
Stock as determined by the Committee, and the legend shall be removed and such
number of shares delivered to the Holder (or, where appropriate, the Holder’s
legal representative).  The Committee may, in its sole discretion, modify or
accelerate the vesting and delivery of shares of Restricted Stock in certain
circumstances including, among others, a Holder’s death, disability or a Change
in Control.

 

 

 

8.
Options.

 

 

Options give an Employee, Consultant or Director the right to purchase a
specified number of shares of Common Stock, Deferred Stock or Restricted Stock
(as selected by the Committee) from the Company for a specified time period at a
fixed price.  Options granted to Employees may be either Incentive Stock Options
or Non-Qualified Options.  Option granted to Directors and Consultants shall be
Non-Qualified Options. The grant of Options shall be subject to the following
terms and conditions:

 

 

8.1

Options shall be evidenced by Option agreements.  Such agreements shall conform
to the requirements of the Plan, and may contain such other provisions, as the
Committee shall deem advisable.

 

 

 

 

8.2

The price per share at which Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but, in the case of grants of
Incentive Stock Options, shall be not less than the Fair Market Value of a share
of Common Stock on the date of grant.  In the case of any Incentive Stock Option
granted to a Ten Percent Stockholder, the option price per share shall not be
less than 110% of the Fair Market Value of a share of Common Stock on the date
of grant.  The option price per share for Non-Qualified Options may be less than
the Fair Market Value of a share of Common Stock on the date of grant only if
granted expressly in lieu of cash compensation, and the option price may be set
at a discount of not more than a 15% from the Fair Market Value of a share of
Common Stock on the date of grant.

 

 

 

 

8.3

The Option agreements shall specify when an Option may be exercised and the
terms and conditions applicable thereto.  The term of an Option shall in no
event be greater than ten years (five years in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder).

7

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

8.4

Each provision of the Plan and each Option agreement relating to an Incentive
Stock Option shall be construed so that each Incentive Stock Option shall be an
incentive stock option as defined in Section 422 of the Code, and any provisions
of the Option agreement thereof that cannot be so construed shall be
disregarded.  Incentive Stock Options may not be granted to employees of
Affiliates.

 

 

 

 

8.5

No Incentive Stock Option shall be transferable otherwise than by will or the
laws of descent and distribution and, during the lifetime of the Holder, shall
be exercisable only by the Holder.  Upon the death of a Holder, the person to
whom the rights have passed by will or by the laws of descent and distribution
may exercise an Incentive Stock Option only in accordance with this Section 8. 
Notwithstanding the foregoing, the Holder may designate a beneficiary of the
Holder’s Incentive Stock Option in the event of the Holder’s death on a
beneficiary designation form if such a form is provided by the Committee.

 

 

 

 

8.6

Except as provided in an Option agreement, the option price of the shares of
Common Stock upon the exercise of an Option shall be paid in full at the time of
the exercise in cash, in shares of Common Stock valued at Fair Market Value on
the date of exercise or a combination of cash and such shares of Common Stock,
or through a cashless exercise method; provided, however that shares used for
payment must be shares of Common Stock held by the Holder for a period of more
than six (6) months.  To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. With the
consent of the Committee, payment upon the exercise of a Non-Qualified Option
may be made in whole or in part by Restricted Stock (based on the fair market
value of the Restricted Stock on the date the Option is exercised, as determined
by the Committee).  In such case the Common Stock to which the Option relates
shall be subject to the same forfeiture restrictions originally imposed on the
Restricted Stock exchanged therefor.  The Committee may prescribe any other
method of payment that it determines to be consistent with applicable law and
the purpose of the Plan.

 

 

 

 

8.7

With the Holder’s consent, the Committee may amend any outstanding Option to
deliver shares of Deferred Stock or Restricted Stock instead of Common Stock.

 

 

 

 

8.8

If a Holder’s Continuous Service terminates by reason of death, any unexercised
Option granted to the Holder shall become immediately exercisable and may
thereafter be exercised by the Holder’s transferee or legal representative,
until one (1) year after such termination of Continuous Service.

 

 

 

 

8.9

Except as provided in an Option agreement, if a Holder’s Continuous Service
terminates by reason of disability (as determined by the Committee), any
unexercised Option granted to the Holder shall become immediately exercisable
and may thereafter be exercised by the Holder (or, where appropriate, the
Holder’s transferee or legal representative), until the earlier of the date
specified in the applicable Option Agreement or 90 days after such termination
of Continuous Service.

 

 

 

 

8.10

If a Holder’s Continuous Service terminates for any reason other than death or
disability, all unexercised Options awarded to the Holder shall terminate on the
date specified in the applicable Option agreement or, if none is so specified,
90 days after such termination of Continuous Service, except that if a
Director’s Continuous Service terminates for any reason other than death or
disability, all unexercised Options awarded to the Holder shall terminate on the
date specified in the applicable Option agreement or, if none is so specified,
three years after such termination of Continuous Service.

8

--------------------------------------------------------------------------------

EXHIBIT 10.18

 

8.11

The Committee or the Board may in their discretion extend the period during
which an Option held by a Director, Employee or Consultant may be exercised to
such period, not to exceed three years following the termination of a
Director’s, Employee’s or Consultant’s Continuous Service, as the Committee or
the Board may determine to be appropriate in any particular instance.  The
Committee may, in its sole discretion, modify or accelerate the vesting and
delivery of Options in certain circumstances including, among others, a Holder’s
death, disability or a Change in Control.

 

 

 

9.
Stock Appreciation Rights.

 

 

SARs are rights to receive a payment in cash, Common Stock, Restricted Stock or
Deferred Stock (as selected by the Committee) equal to the increase in the Fair
Market Value of a specified number of shares of Common Stock from the date of
grant of the SAR to the date of exercise.  The grant of SARs shall be subject to
the following terms and conditions:

 

 

9.1

SARs shall be evidenced by SAR agreements.  Such agreements shall conform to the
requirements of the Plan and may contain such other provisions, as the Committee
shall deem advisable.  A SAR may be granted in tandem with all or a portion of a
related Option under the Plan (“Tandem SAR”), or may be granted separately
(“Freestanding SAR”).  A Tandem SAR may be granted either at the time of the
grant of the Option or at any time thereafter during the term of the Option and
shall be exercisable only to the extent that the related Option is exercisable. 
In no event shall any SAR be exercisable within the first six months of its
grant.

 

 

 

 

9.2

The base price of a Tandem SAR shall be the option price under the related
Option.  The base price of a Freestanding SAR shall be not less than 85% of the
Fair Market Value of the Common Stock, as determined by the Committee, on the
date of grant of the Freestanding SAR.

 

 

 

 

9.3

A SAR shall entitle the Holder to receive a payment equal to the excess of the
Fair Market Value of the shares of Common Stock covered by the SAR on the date
of exercise over the base price of the SAR.  Such payment may be in cash, in
shares of Common Stock, in shares of Deferred Stock, in shares of Restricted
Stock or any combination, as the Committee shall determine.  Upon exercise of a
Tandem SAR as to some or all of the shares of Common Stock covered by the grant,
the related Option shall be canceled automatically to the extent of the number
of shares of Common Stock covered by such exercise, and such shares shall no
longer be available for purchase under the Option pursuant to Section 8. 
Conversely, if the related Option is exercised as to some or all of the shares
of Common Stock covered by the Award, the related Tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares of Common Stock
covered by the Option exercise.

 

 

 

 

9.4

SARs shall be subject to the same terms and conditions applicable to Options as
stated in Sections 8.3, 8.5, 8.7, 8.8, 8.9, 8.10, and 8.11.

 

 

 

10.
Adjustments Upon Changes in Capitalization.

 

 

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders other
than a regular cash dividend, the Board shall make appropriate adjustment in the
number and kind of shares authorized by the Plan, the Individual Limit set forth
in Section 5.2, and any adjustments to outstanding Awards as it determines
appropriate.  No fractional shares of Common Stock shall be issued pursuant to
such an adjustment.  The Committee may determine to pay the Fair Market Value of
any fractional shares resulting from adjustments pursuant to this Section in
cash to the Holder.

9

--------------------------------------------------------------------------------

EXHIBIT 10.18

11.
Adjustments Upon a Change in Control.

 

Except as otherwise provided in an applicable agreement, upon the occurrence of
a Change in Control (other than a Hostile Change in Control), the Committee may
elect to provide that all outstanding Options and SARs shall immediately vest
and become exercisable, each Deferral Period and Restriction Period shall
immediately lapse or all shares of Deferred Stock subject to outstanding Awards
shall be issued and delivered to the Holder.  In the event of a Hostile Change
in Control, each of the foregoing actions shall occur automatically upon the
occurrence of such Hostile Change in Control.  At any time before a Change in
Control, the Committee may, without the consent of any Holder of an Option or
SAR, (i) require the entity effecting the Change in Control or a parent or
subsidiary of such entity to assume each outstanding Option and SAR or
substitute an equivalent option or stock appreciation right therefor or
(ii) terminate and cancel all outstanding Options and SARs upon the Change in
Control.  In connection with any such termination and cancellation of
outstanding Options and SARs upon a Change in Control, the Committee may cause
the payment to the Holder of each such Option or SAR, cash equal to the product
of (x) the difference between the Fair Market Value of Common Stock on the date
of the Change in Control and the exercise price (or base price) of such Option
or SAR and (y) the number of vested (and, at the discretion of the Committee,
unvested) shares of Common Stock subject to such Option or SAR.  For the
purposes of this Section, an Option or SAR shall be considered assumed if,
following the closing of the Change in Control transaction, the Option or SAR
confers the right to purchase (or determines appreciation), for each share of
Common Stock subject to the Option or SAR immediately prior to the closing of
such transaction, the consideration (whether stock, cash, or other securities or
property) received in such transaction by holders of Common Stock for each share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in such Change in Control transaction was not solely
common stock of the successor corporation or its parent, the Committee may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option or SAR, for each share of Common Stock
subject to the Option or SAR, to be solely (or to be based solely on) common
stock of the successor corporation or its parent equal in fair market value to
the per share consideration received by holders of Common Stock in such
transaction.

 

12.
Effective Date, Termination and Amendment.

 

 

The Plan shall become effective upon approval of the Plan by the stockholders of
the Company and shall remain in full force and effect until the earlier of July
27, 2014 or the date it is terminated by the Board.  The Board shall have the
power to amend, suspend or terminate the Plan at any time, provided that no such
amendment shall be made without stockholder approval which shall:

 

 

12.1

Increase (except as provided in Section 10) the total number of shares available
for issuance pursuant to the Plan;

 

 

 

 

12.2

Reduce the exercise or base prices of outstanding Options or SARs or cancel or
amend outstanding Options or SARs for the purpose of repricing, replacing, or
regranting such Options or SARs with an exercise price that is less than the
exercise or base price of such Options or SARs immediately preceding such
cancellation or amendment;

 

 

 

 

12.3

Increase the Individual Limit (except as provided Section 10);

 

 

 

 

12.4

Change the class of individuals eligible to receive an Award; or

 

 

 

 

12.5

Materially change the provisions of this Section 12.

                    Termination of the Plan pursuant to this Section 12 shall
not affect Awards outstanding under the Plan at the time of termination.

10

--------------------------------------------------------------------------------

EXHIBIT 10.18

13.
Transferability.

 

Except as provided below, Awards may not be pledged, assigned or transferred for
any reason during the Holder’s lifetime, and any attempt to do so shall be
void.  The Committee may grant Awards (except Incentive Stock Options) that are
transferable by the Holder during such Holder’s lifetime, but such Awards shall
be transferable only to the extent specifically provided in the agreement
entered into with the Holder. The transferee of the Holder shall, in all cases,
be subject to the provisions of the agreement between the Company and the
Holder.

 

14.
General Provisions.

 

 

 

14.1

Nothing contained in the Plan, or any Award granted pursuant to the Plan, shall
confer upon any Holder any right with respect to Continuous Service, nor
interfere in any way with the right of the Company, a Subsidiary or Affiliate to
terminate the Continuous Service of any Holder at any time.

 

 

 

 

14.2

In connection with the transfer of shares of Common Stock as a result of the
exercise or vesting of an Award or upon any other event that would subject the
Holder to taxation, the Company shall have the right (a) (1) to require the
Holder to pay an amount in cash or (2) to retain or sell without notice, or to
demand surrender of, shares of Common Stock in value sufficient to cover the
minimum amount of any tax, including any Federal, state or local income tax,
required by any governmental entity to be withheld or otherwise deducted and
paid with respect to such transfer (“Withholding Tax”), and (b) to make payment
(or to reimburse itself for payment made) to the appropriate taxing authority of
an amount in cash equal to the amount of such Withholding Tax, remitting any
balance to the employee.  For purposes of this Section 14.2, the value of shares
of Common Stock so retained or surrendered shall be the Fair Market Value on the
date that the amount of the Withholding Tax is to be determined (the “Tax
Date”), and the value of shares of Common Stock so sold shall be the actual net
sale price per share (after deduction of commissions) received by the Company.
 Notwithstanding the foregoing, the Holder shall be entitled to satisfy the
obligation to pay any Withholding Tax, in whole or in part, by providing the
Company with funds sufficient to enable the Company to pay such Withholding Tax
or by requiring the Company to retain or to accept upon delivery thereof shares
of Common Stock (other than unvested Restricted Stock) sufficient in value
(determined in accordance with the preceding sentence) to cover the amount of
such Withholding Tax.  Each election by a Holder to have shares retained or to
deliver shares for this purpose shall be subject to the following restrictions:
(i) the election must be in writing and made on or prior to the Tax Date; and
(ii) the election shall be subject to the disapproval of the Committee.

 

 

 

 

14.3

With respect to Holders subject to Section 16 of the 1934 Act, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the 1934 Act.  To the extent any provision of the
Plan or action by the Committee fails to so comply, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee.

 

 

 

 

14.4

To the extent that Federal laws (such as the 1934 Act, the Code or the Employee
Retirement Income Security Act of 1974) do not otherwise control, the Plan and
all determinations made and actions taken pursuant hereto shall be governed by
the law of New York and construed accordingly.

11

--------------------------------------------------------------------------------